department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other t han c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend b date c state d number e name dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on b in the state of c as a nonprofit corporation the purpose in your articles of incorporation states you are organized to provide for maintenance preservation and control of lots and common areas within e your primary activity is providing for maintenance for common areas owned individually by your members in a geographical area which you described as a commercial shopping center with no personal residences these common areas enable access to private parking lots from public streets and include landscape areas and asphalt areas directly adjacent to public streets or the associated drive area besides maintaining landscape and asphalt areas you indicated that you provide maintenance for other common area and building exteriors in and around property located at e you have d members consisting of individual businesses further ownership of a lot within e is the sole qualification for membership your source of revenue are members’ assessments disbursements are for property maintenance such as landscaping in addition each member’s assessment is determined by allocating expenses among your members based on their individual usage divided by the total usage for all members you collect these funds quarterly and generally use all funds collected for the maintenance of e finally you indicated e all assets are earmarked for maintenance repairs on common areas there are no surplus funds to distribute e e e you exist to perform common area maintenance on the d member lots at e according to your bylaws members are owners of lots located on the real_property within e and membership terminates upon a member ceasing to be an owner of a lot your declaration of protected covenants conditions and restrictions regarding development and use of land in general provides that no portion of the property was to be developed or used for residential purposes except for incidental to use for watchmen and guards to protect the property you pay a management company who is responsible for providing the maintenance to the common areas you have you have annual meeting for members board members _ law sec_501 of the code provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or legal associations of employees the membership of which is limited to the employees of the designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes sec_1_501_c_4_-1 states a civic_league_or_organization may be exempt as an organization described in sec_501 of the code if it is not organized or operated for profit and it is operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements revrul_54_394 1954_2_cb_131 describes an organization that did not qualify under sec_501 of the code its only activity was to provide television reception on a cooperative basis to its members it was held the organization was operating for the benefit of its members rather than for the promotion of the welfare of mankind revrul_74_99 1974_1_cb_131 describes the circumstances in which an otherwise qualifying home owner’s association organization may qualify for exemption under sec_501 of the code revrul_75_286 1975_2_cb_210 describes an organization that qualified under sec_501 of the code because its activities promoted social welfare by beautifying and preserving public property in cooperation with the local_government the organization’s membership was limited to the residents and business operators within a city block and its financial support was from receipts from block parties and voluntary contributions from members although these activities were limited to a particular block the community as a whole benefited from them application of law you are not as described in sec_501 of the code and sec_1_501_c_4_-1 because your activities do not primarily promote civic betterment or social welfare you are primarily operating for the convenience of your members letter rev catalog number 47628k moreover you do not meet the provisions of sec_1_501_c_4_-1g for example you collect assessments from members based on their usage percentage to maintain their individually owned property which enables access to private parking lots from public streets and include landscape areas and asphalt areas directly adjacent to public streets or the associated drive area you also provide maintenance for other common area and building exteriors in and around property located at e this illustrates you do not primarily operate to promote civic betterment or social welfare within the meaning of sec_501 of the code you are similar to the organization described in revrul_54_394 because your activities are directed toward providing services to your d member business owners consisting of maintenance of individually owned common areas in exchange for assessments this shows you are primarily operating for the economic benefit or convenience of the member business property owners rather than for the benefit of social welfare which precludes exemption under sec_501 of the code you do not meet the criteria to qualify as a homeowner’s association under sec_501 of the code as explained in revrul_74_99 because your membership is comprised of businesses you are not like the qualifying_organization described in revrul_75_286 for example you are providing for maintenance for private property which you describe as a commercial shopping center with no personal residences furthermore members’ assessments finance your activities while the organization in the revenue_ruling receives voluntary contributions from members and revenue from block parties this shows your activities are not benefitting the community as a whole but are primarily benefiting your members conclusion accordingly since the benefits from your maintenance activities are primarily for the economic benefit of your d members and there is little or no benefit to the community you do not qualify for exemption from federal_income_tax under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations letter rev catalog number 47628k for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
